Judge Becton
concurring in the result.
I am not convinced that State v. Melton, 307 N.C. 370, 298 S.E. 2d 673 (1983) controls and that State v. Marley, 321 N.C. 415, 364 S.E. 2d 133 (1988) is inapposite. Indeed, because it is easier, as a legal proposition, for a trial judge to find an aggravating factor using a “preponderance of the evidence” standard than it is for a juror to find premeditation and deliberation using a “beyond a reasonable doubt” standard, I am loathe to concur in an opinion that theoretically would permit the State, in a weak first degree murder case, to indict and convict a defendant of second degree murder and then, at sentencing, to convince the trial judge to find premeditation and deliberation as an aggravating factor. Nevertheless, I concur in the result reached by the majority, since the case is remanded for resentencing on other grounds.